Case 16-23482        Doc 111       Filed 09/30/20 Entered 09/30/20 13:24:47                       Desc Main
                                    Document     Page 1 of 4


                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:
                                                       Chapter 13
  LAWRENCE T. MASICLAT                                 Case No. 16-23482
  A/K/A LOUIE TUAZON
  MYLENE MASICLAT
                                                       Judge JACK B. SCHMETTERER
                   Debtor(s)

                                         NOTICE OF MOTION

         PLEASE TAKE NOTICE that on October 14, 2020, at 10:00 A.M., I will appear before the
 Honorable Judge JACK B. SCHMETTERER, or any judge sitting in that judge's place, and present
 Motion for Extension of Time to File Response, a copy of which is attached.
                                                        /s/ Timothy R. Yueill
                                                        By: Timothy R. Yueill, Esq.
 Served upon the following parties electronically:
 JOSEPH S. DAVIDSON, LAW OFFICES OF JOSEPH P. DOYLE LLC, 105 S. ROSELLE RD, STE. 203,
 SCHAUMBURG, IL 60193 - Counsel for Debtor(s)
 MOHAMMED O BADWAN, SULAIMAN LAW GROUP, LTD, 2500 S. HIGHLAND AVE., STE. 200, LOMBARD,
 IL 60148 - Counsel for Debtor(s)
 TOM VAUGHN, 55 E. MONROE ST., STE 3850, CHICAGO, IL 60603 - Trustee
 PATRICK S. LAYNG, OFFICE OF THE U.S. TRUSTEE, REGION 11, 219 S. DEARBORN ST., ROOM 873,
 CHICAGO, IL 60604-U.S. Trustee
     and served upon the following parties by mail:
 LAWRENCE T. MASICLAT A/K/A LOUIE TUAZON, 5721 CARIBOU LN., HOFFMAN ESTATES, IL 60192
 MYLENE MASICLAT, 5721 CARIBOU LN., HOFFMAN ESTATES, IL 60192 - Debtor(s)
           This motion will be presented and heard telephonically. No personal appearance in
 court is necessary or permitted. To appear and be heard telephonically on the motion, you must set
 up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
 Solutions.com or by calling Court Solutions at (917)746-7476.
           If you object to this motion and want it called on the presentment date above, you must
 file a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
 is timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
 filed, the court may grant the motion in advance without a hearing.

                                                              By: /s/ Timothy R. Yueill
                                                              Law Offices of Ira T. Nevel, LLC
                                                              175 N. Franklin Street, Suite 201
                                                              Chicago, IL 60606
                                                              (312)357-1125
                                                              pleadings@nevellaw.com
Case 16-23482             Doc 111   Filed 09/30/20 Entered 09/30/20 13:24:47                Desc Main
                                     Document     Page 2 of 4




                                       Certification of Service
         I, the undersigned, an attorney, certify under penalty of perjury under the laws of the United
 States of America that I have served a copy of this Notice and the attached motion on each entity
 shown on the attached list at the address shown and by the method indicated on the list on
 September 30, 2020 before the hour of 5:00 p.m.

                                                            By: /s/ Timothy R. Yueill


 LAW OFFICES OF IRA T. NEVEL, LLC
 Ira T. Nevel
 Timothy R. Yueill
 Greg Elsnic
 Aaron Nevel
 175 North Franklin St. Suite 201
 Chicago, Illinois 60606
 (312) 357-1125
 Pleadings@nevellaw.com
 MO
 # 16-03752



 THIS FIRM IS A DEBT COLLECTOR
Case 16-23482         Doc 111       Filed 09/30/20 Entered 09/30/20 13:24:47                Desc Main
                                     Document     Page 3 of 4


                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:
                                                       Chapter 13
  LAWRENCE T. MASICLAT                                 Case No. 16-23482
  A/K/A LOUIE TUAZON
  MYLENE MASICLAT
                                                       Judge JACK B. SCHMETTERER

                      MOTION FOR EXTENSION OF TIME TO FILE RESPONSE

           NOW COMES CITIMORTGAGE, INC, Respondent, by and through its counsel, Timothy R.
 Yueill, of the LAW OFFICES OF IRA T. NEVEL, LLC and moves this Honorable Court for an Order
 granting an Extension of Time to File Response to the Debtors’ Motion For Contempt of Order
 Confirming Plan, and in support thereof, states as follows:
           1. That on September 16, 2020, an Order was entered reopening the above caption case
               for the purpose of allowing the Debtors to present a Motion for Contempt of Order
               Confirming Plan as to the Respondent herein as well as an additional party respondent.
           2. That the Respondent , CitiMortgage, Inc. was ordered to file an answer to same by
               September 30, 2020 and the case was set for status for October 14, 2020
           3. That counsel for the Respondent and counsel for the Debtors have begun settlement
               discussions in the hopes of resolving without further delay or litigation.
           4. That the Respondent is requesting an additional 21 days to file its response to the
               pending motion.
           5. That this extension request is not being brought for the purpose of delay and same will
               not prejudice the Debtors.
           6. That this extension request has been previously discussed with counsel for the Debtors
               and they have no objection to same.
Case 16-23482             Doc 111   Filed 09/30/20 Entered 09/30/20 13:24:47               Desc Main
                                     Document     Page 4 of 4



           WHEREFORE, the Respondent , CITIMORTGAGE, INC, prays that this Court enter an
 Order extending the time for which it is to respond to the Motion for Contempt an additional 21 days,
 to on/before October 21, 2020 as this Court may deem fit.


                                                   Law Offices of Ira T. Nevel, LLC

                                                   /s/ Timothy R. Yueill
                                                   By: Timothy R. Yueill, Esq.
                                                   Counsel for CITIMORTGAGE, INC
                                                   Respondent




 LAW OFFICES OF IRA T. NEVEL, LLC
 Ira T. Nevel
 Timothy R. Yueill
 Greg Elsnic
 Aaron Nevel
 175 North Franklin St. Suite 201
 Chicago, Illinois 60606
 (312) 357-1125
 Pleadings@nevellaw.com
 MO
 # 16-03752
